RENDERED: MARCH 5, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1327-MR


SUMMER M. POWELL                                                     APPELLANT



                  APPEAL FROM DAVIESS CIRCUIT COURT
v.                HONORABLE JOHN M. MCCARTY, JUDGE
                         ACTION NO. 16-CI-00901



JOHN W. RILEY, JR.; AND
CABINET FOR HEALTH AND FAMILY
SERVICES, COMMONWEALTH OF KENTUCKY                                    APPELLEES



                                OPINION
                        VACATING AND REMANDING

                                   ** ** ** ** **

BEFORE: JONES, LAMBERT, AND K. THOMPSON, JUDGES.

LAMBERT, JUDGE: Summer M. Powell (Powell) appeals from the Daviess

Circuit Court’s July 25, 2019, order finding her in contempt of court for failure to

pay child support. After review, we vacate the circuit court’s order and remand the

matter.
            This case began in 2016 when John W. Riley, Jr. (Riley) sought

primary custody of C.R., the child he shares with Powell. In 2017, the Cabinet for

Health and Family Services (CHFS) filed a motion seeking to intervene in the case

and requesting that the court set child support. The court granted CHFS’s motion

and ordered Powell to pay Riley $380.00 per month for child support.

            In November 2017, CHFS filed its first motion to hold Powell in

contempt of court for failure to pay child support. Following a hearing in February

2018, the court entered judgment in favor of the Appellees and ordered Powell to

pay $418.00 per month for child support, $38.00 of which was to go to arrears.

The issue of contempt was passed, but the motion remained on the court’s active

docket until October 2018 when it was withdrawn.

            According to Powell’s testimony, she worked at Dollar General from

February 2018 until October 2018 when she quit because she was unable to get any

time off. At some point during this time she became pregnant with her second

child. After leaving Dollar General, Powell was employed by Walmart, in either

November or December 2018, for one month. Powell stated she quit because she

was four months pregnant and did not feel she could perform the labor required.

Powell was unemployed from the time she left Walmart until July 2019 when she

began working for Big Lots.




                                        -2-
             In February 2019, Powell moved to modify her child support because

she was seven months pregnant and would be unemployed until after the baby was

born in April. Soon thereafter, in March, CHFS filed a second motion to hold

Powell in contempt of court for failure to pay child support. Following a hearing,

the court entered judgment in favor of the Appellees and ordered Powell to pay

$608.30 per month for child support, $55.30 of which was to go to arrears. The

motion for contempt was passed until July 25, 2019.

             On July 25, 2019, Powell appeared in court for two separate hearings;

the first addressed the modification of her child support obligation, and the second

pertained to CHFS’s motion for contempt. The second hearing and the order

occurring therefrom are the subject of this appeal.

             Both Riley and Powell offered testimony during the contempt hearing.

Riley testified he was the primary custodian of C.R. and that Powell owed him

$5,312.53 for child support. He said that, to the best of his knowledge, Powell had

made only two payments since March 11, 2019, one for $70.00 in June and a

$60.00 payment on the day of the hearings. He also stated Powell’s failure to pay

child support “somewhat” impacted his ability to support C.R. because he had to

work over sixty hours some weeks to make ends meet.

             Powell testified that she was twenty years old and had a tenth-grade

education. She stated she currently works for Big Lots around twenty to thirty


                                         -3-
hours per week at $9.50 per hour, and that this was insufficient to meet her living

expenses. She said the reason she did not work more hours or seek out a second

job was because she did not have child care for her second child, who was then

four months old. Powell indicated she was in the process of getting a job at Dollar

General. Finally, Powell testified that she did not receive any state assistance, nor

did she have any assets she could use to satisfy her child support obligation.

             At the conclusion of the hearing, while the court was discussing its

findings, Powell stated she could pay child support, although she did not know

whether she could pay the full court ordered amount. Her statement did not change

the court’s ruling. That same day it entered an order finding that Powell: (1) knew

she had a child support obligation, (2) had the ability to work and pay child

support, (3) failed to make her child support payments, (4) that her failure to pay

was willful and without just cause, and (5) that she was in contempt of court. She

was sentenced to serve 180 days imprisonment, probated for two years on the

condition that she pay child support. Finally, the court order set a new support

obligation of $512.00 per month, $40.00 of which was to be applied to Powell’s

arrears. This appeal followed.

             We must first address the Appellees’ failure to timely file a brief.

Kentucky Rule of Civil Procedure (CR) 76.12(8)(c) governs sanctions for this error

allowing the Court to


                                         -4-
             (i) accept the appellant’s statement of the facts and issues
             as correct; (ii) reverse the judgment if appellant’s brief
             reasonably appears to sustain such action; or (iii) regard
             the appellee’s failure as a confession of error and reverse
             the judgment without considering the merits of the case.

In this instance, we elect to accept Powell’s statement of facts and issues as correct

and, for the following reasons, we vacate the judgment of the circuit court.

             The issue before us is whether the court erred in finding Powell in

contempt of court. “A trial court, of course, has broad authority to enforce its

orders, and contempt proceedings are part of that authority.” Commonwealth,

Cabinet for Health and Family Services v. Ivy, 353 S.W.3d 324, 332 (Ky. 2011)

(citation omitted). However, it is important to note that “[t]he contempt power

should not be used to require the doing of an impossible thing.” Lewis v. Lewis,

875 S.W.2d 862, 864 (Ky. 1993).

             The circuit court’s use of its contempt power is reviewed for abuse of

discretion, while the clear error standard is applied to the factual findings. Id. The

court abuses its discretion when its decision is “arbitrary, unreasonable, unfair, or

unsupported by sound legal principles.” Nienaber v. Commonwealth, 594 S.W.3d

233, 235 (Ky. App. 2020). Its findings are clearly erroneous when they are not

supported by substantial evidence. Moore v. Asente, 110 S.W.3d 336, 354 (Ky.

2003).




                                          -5-
             In a civil contempt case the movant bears the initial burden of

showing by clear and convincing evidence that the alleged contemnor violated a

valid court order. Ivy, 353 S.W.3d at 332. If such a showing is made, then a

presumption of contempt arises and the burden of proof shifts to the alleged

contemnor. Id. The alleged contemnor must then show by clear and convincing

evidence she was either unable to comply or was otherwise justified in failing to

comply with the court’s order. Id. This evidence must show she made all

reasonable efforts to comply; mere assertions will not suffice. Id. If the alleged

contemnor makes the requisite showing, “then the presumption of contempt

dissolves and the trial court must make its determination from the totality of the

evidence, with the ultimate burden of persuasion on the movant.” Id.

             In the case sub judice, there is no dispute that the Commonwealth

proved Powell violated a valid court order. Therefore, the burden shifted to Powell

to show she was unable or otherwise justified in her failure to comply.

             Powell’s primary argument was that she could not comply with the

child support order because she could not meet the living expenses for herself and

her second child. To support this assertion, Powell testified that she started

working at Big Lots in July 2019, twenty to thirty hours per week at $9.50 per

hour. She lives with her boyfriend’s mother. Powell stated she owns a car her

father purchased, and that she pays for insurance. She also testified she does not


                                         -6-
receive any state assistance, nor does she have any assets she could sell or liquidate

to meet her child support obligation. While Powell said she could make a child

support payment, she did not think she could pay the court ordered amount.

             Additionally, Powell testified that she could not comply with the

court’s child support order because she was pregnant with her second child and,

after the baby was born, she could not find child care for her second four-month-

old child.

             The court did not believe Powell had shown through clear and

convincing evidence that she was unable to comply or was otherwise justified in

not complying, finding

             [u]nfortunately for [Powell], that the child that she has
             now she can’t take care of. It’s born after this particular
             child for which she has a child support order to pay for.
             It’s one of those things that she should have thought
             about at the time that she got pregnant. That she has a
             child to care for.

The court then sentenced Powell to serve 180 days imprisonment, probated for two

years on the condition that she pay child support. It ordered her to pay $512.00 per

month in child support, $40.00 of which was to be applied to arrears. Powell

informed the court that she could not pay this amount.

             Although the Court’s findings were perhaps distastefully worded, we

cannot say its findings were clearly erroneous. However, the way in which the

court chose to exercise its contempt power was an abuse of discretion. The court
                                         -7-
focused on the fact that Powell “should have thought about” the child support order

for her first child before becoming pregnant with the second. However, the

purpose of the court’s contempt power is to enforce its orders, not to teach the

defendant a life lesson. Ivy, 353 S.W.3d at 332.

             The court should have considered Powell’s current situation. She

testified she has a tenth-grade education and that she works part-time at Big Lots

for $9.50 per hour. She said she cannot work additional hours because she has no

one to care for her second child while she works. Most notably, she testified she

could not meet her living expenses and she could not pay the court ordered child

support amount. Considering Powell’s testimony, as her situation currently stands,

it would be impossible for her to meet a $512.00 child support obligation and care

for her second child. As a result, the court’s contempt order is arbitrary,

unreasonable, and unfair.

             For the foregoing reasons, the July 25, 2019 order is vacated, and the

matter is remanded to the Daviess Circuit Court.

             ALL CONCUR.



 BRIEF FOR APPELLANT:                      NO BRIEF FOR APPELLEES

 Robert C. Yang
 Kathleen K. Schmidt
 Frankfort, Kentucky


                                         -8-